                 IN THE UNITED ST ATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA                         FILED
                         GREAT FALLS DIVISION                              MAR 2 1 2019
 ROSE MARIE BUTTERFLY,                                                  Clerk, U.S Distnct Court
                                                                          District Of Montana
                                                                               Great Falls

                     Plaintiff,                       CV-18-96-GF-BMM-JTJ
 vs.

 BENEFIS HEAL TH SYSTEM, et al.,                            ORDER

                     Defendants.


       The Court issued an Order on February 20, 2019, directing Plaintiff Rose

Butterfly (Butterfly) to file proof on or before March 20, 2019, that she had served

the Defendants with process, or in the alternate, show cause why this case should

not be dismissed for failure to prosecute. (Doc. 13). Butterfly responded to the

Court's Order by filing a motion entitled "Unopposed Motion to Dismiss."

(Doc. 14). Butterfly states in her motion that she wishes to file a Second Amended

Complaint that includes a claim for retaliation. (Doc. 14 at 2-3).

       The Court has construed Butterfly's motion to dismiss as a motion for leave

to file a Second Amended Complaint. The Court will allow Butterfly to file a

Second Amended Complaint.

       Accordingly, IT IS ORDERED:

       1.    Butterfly's Motion for Leave to File a Second Amended Complaint
(Doc. 14) is GRANTED.

      2.    The clerk is directed to file the Complaint that Butterfly submitted

with her motion. The clerk is directed to issue the six Summons that Butterfly

submitted with her motion.

      3.    Butterfly must serve each Defendant with a Summons and a copy

of her Second Amended Complaint. Butterfly must serve each Defendant within

90 days after the Second Amended Complaint is filed. Fed. R. Civ. P. 4(m).

      DATED this 22nd day of March, 2019.




                                        -2-
